1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT Publication WO 2013/002013 essentially for reasons of record noting the following.
Applicant has amended the independent claim to recite that the ratio of the viscosity of the uncured core to that of the uncured cladding is 1.5 to 6 at the temperature of the deposition as well as removing the recitation of the aspect ratio of the core from claim 1 and added this into new claim 9.  First of all, the recitation of new claim 9 is either taught in the applied reference or obvious thereover for reasons of record as set forth in paragraph 1 of the action mailed January 31, 2022.  As for new claim 10, it is submitted that the deposition is occurring at room temperature, which would encompass the temperature range recited in claim 10.  As for the exact viscosity ratio, it is clear that the reference employs a core resin with a higher viscosity than that of the cladding resin.  The viscosities taught are 12,000 cps for the core and 10,300 cps for the cladding, which would result in a ratio of core to cladding viscosity of 1.165.  While it is agreed that such a value is below the instant range of 1.5 to 6, it is respectfully submitted that one of ordinary skill in this art would have been able to determine a suitable viscosity ratio dependent on the exact flow properties desired for the core (and cladding).  It is simply believed that employing a slightly higher viscosity ratio than the one taught in the applied reference would have been within the skill level of the art lacking a showing to the contrary.  Ie, there would have to be some unexpected benefit for employing the instant viscosity ratio of 1.5 to 6 over that of 1.165 as taught in the applied reference and such has never been shown or argued.  The selection of desired materials based on their known properties is well within the skill level of the art and it is maintained that one of ordinary skill would have been able to choose core and cladding resins such that their viscosity ratio is slightly higher than that taught in PCT -013.  
2.Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT Publication WO 2013/002013 in view of comments made by applicant at page 5 in the response dated March 28, 2022 for reasons of record as set forth in paragraph 1 of the office action dated July 6, 2022.
3.Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. Applicant suggests that the applied reference provides no guidance as to modifying the teaching therein to arrive at the instant viscosity ratio.  However, as already noted in paragraph 1, supra, the exact viscosity ratio would surely constitute an obvious feature in the reference lacking some showing to the contrary.  In fact, applicant’s comments suggest this, in stating that PCT -013 “provides no guidance that the viscosity ratio has any significance at all” at the bottom pf page 5 of the amendment.  If such is true, and it appears to be true, then it also must be true that the determination of the viscosity ratio would be within the skill level of the art—ie, it cannot possibly be of any patentable consequence unless a showing to the contrary is made of record.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742